Filed 5/15/15
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION ONE


THE PEOPLE,
        Plaintiff and Respondent,
                                                  A141278
v.
LAQUINCY HALL,                                    (Contra Costa County
                                                  Super. Ct. No. 51315225)
        Defendant and Appellant.



        A jury convicted LaQuincy Hall of possessing cocaine base for sale, and the trial
court placed him on probation for three years subject to various conditions.1 Two of the
conditions admonish him to stay away from weapons and illegal drugs. On appeal, Hall
argues that these conditions are unconstitutionally vague and therefore must be modified
to prohibit him from knowingly violating them. His position conflates principles
involving the vagueness of probation conditions with principles involving the mens rea
necessary to establish probation violations. We hold that the conditions here are
sufficiently precise, and we therefore affirm. We publish our opinion to provide
additional guidance in the hope of reducing misguided appeals and unnecessary appellate
modifications of probation terms.




1
       Possessing cocaine base for sale is a violation of Health and Safety Code
section 11351.5. We do not discuss the facts underlying Hall’s conviction because they
are not relevant to the issues raised on appeal.


                                             1
                                       BACKGROUND
       When Hall was placed on probation, the sentencing court admonished him as
follows: “You must obey all laws and all orders of the Court and of your probation
officer. Any willful violation of your probation can result in you being brought back to
court and the maximum sentence being imposed . . . . [¶] . . . [¶] You may not own,
possess or have in your custody or control any handgun, rifle, shotgun or any firearm
whatsoever or any weapon that can be concealed on your person . . . . [¶] . . . [¶] [A]s
further terms of your probation, you may not use or possess or have [in] your custody or
control any illegal drugs, narcotics, narcotics paraphernalia without a prescription.”2
                                        DISCUSSION
       Hall argues that these conditions are unconstitutionally vague and must be
modified to incorporate an express knowledge requirement so that he cannot be found in
violation of his probation by unwittingly doing something prohibited, such as carrying a
backpack that he does not know contains a weapon or eating a brownie that he does not
know contains marijuana. He contends that the weapons condition must be modified to
state that he “shall not knowingly own, possess, or have in his custody or control any
handgun, rifle, shotgun, or any other firearm whatsoever, or any weapon that could be
concealed on his person.” And he contends that the drug condition must be modified to
state that he “shall not knowingly use, possess or have in his custody or control any illegal
drugs, narcotics, or narcotics paraphernalia without [a] prescription.”




2
       These conditions are indicated in the minute order of the sentencing hearing by
checked boxes. The first says, “Do not own or possess or control any firearm or
weapon.” The second says, “Not use or possess any dangerous drugs, narcotics,
marijuana, or narcotic paraphernalia without prescription.” Hall asserts, respondent
acknowledges, and we agree that here, to the extent the minute order’s description of
these conditions differs from the trial court’s oral pronouncement at sentencing, the oral
pronouncement controls. (See People v. Pirali (2013) 217 Cal.App.4th 1341, 1346.) We
order that the written conditions be modified to conform to the oral pronouncement.


                                             2
       Hall’s position conflates two separate concepts, vagueness and mens rea.3 As
relevant here, the first involves the idea that a probation condition prohibiting conduct
related to a category of associations, places, or items (a category condition) may be—but
is not always—unconstitutionally vague unless it expressly requires the probationer to
know that an association, place, or item is within the category. The second involves the
idea that courts may not revoke probation unless the evidence shows that the probationer
willfully violated its terms. This mens rea prevents probation from being revoked based
on unwitting violations of probation conditions. Courts sometimes confuse the
distinctions between knowledge as it relates to vagueness with mens rea principles, and
this confusion has led to imprecise or unnecessary appellate modifications of probation
conditions.
       A.     Category Conditions That Are Unconstitutionally Vague May Often
              Be Cured by Requiring the Probationer to Know a Particular
              Association, Place, or Item Is Within the Prohibited Category.
       Trial courts have broad discretion to set conditions of probation to “foster
rehabilitation and to protect public safety.” (People v. Carbajal (1995) 10 Cal.4th 1114,
1120; see also Pen. Code, § 1203.1, subd. (j).) In the exercise of that discretion, trial
courts may prohibit otherwise lawful conduct that is “reasonably related to the crime of
which the defendant was convicted or to future criminality.” (People v. Lent (1975)
15 Cal.3d 481, 486.) Probation conditions may even “impinge upon a constitutional right
otherwise enjoyed by the probationer, who is ‘not entitled to the same degree of

3
        Another related concept is the doctrine of overbreadth, which we need not discuss
in depth because Hall has not raised it. Suffice it to say, overbreadth involves the scope
of a directive while vagueness involves its clarity. Whether the overbreadth doctrine
applies in situations, as here, where the challenge to the directive is not based on the First
Amendment is an open question. (See Tobe v. City of Santa Ana (1995) 9 Cal.4th 1069,
1095-1096, fn. 15.) But to the extent the doctrine applies, it asks whether a prohibition
goes too far by “ ‘ “sweep[ing] unnecessarily broadly and thereby invad[ing] the area of
protected freedoms.” ’ ” (In re Englebrecht (1998) 67 Cal.App.4th 486, 497.) This
standard is strikingly similar to the established rule requiring probation conditions that
impinge on constitutional rights to be closely tailored to achieve legitimate purposes. (In
re Sheena K. (2007) 40 Cal.4th 875, 890 (Sheena K.).)


                                              3
constitutional protection as other citizens.’ ” (People v. Lopez (1998) 66 Cal.App.4th
615, 624 (Lopez).) But as noted above, if a condition impinges on a constitutional right,
the condition must be closely tailored to the achievement of legitimate purposes. (Sheena
K., supra, 40 Cal.4th at p. 890.)
       The vagueness doctrine is concerned with whether a probation condition is
sufficiently clear and understandable. (See Sheena K., supra, 40 Cal.4th at p. 889.) “A
probation condition ‘must be sufficiently precise for the probationer to know what is
required of him, and for the court to determine whether the condition has been violated,’
if it is to withstand a challenge on the ground of vagueness.” (Id. at p. 890.) “[T]he
underpinning of a vagueness challenge is the due process concept of ‘fair warning.’
[Citation.] The rule of fair warning consists of ‘the due process concepts of preventing
arbitrary law enforcement and providing adequate notice to potential offenders’
[citation], protections that are ‘embodied in the due process clauses of the federal and
California Constitutions.’ ” (Ibid.)
       Consequently, “[t]he vagueness doctrine bars enforcement of ‘ “a statute which
either forbids or requires the doing of an act in terms so vague that men of common
intelligence must necessarily guess at its meaning and differ as to its application.”
[Citation.]’ [Citation.] A vague law ‘not only fails to provide adequate notice to those
who must observe its strictures, but also “impermissibly delegates basic policy matters to
policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the
attendant dangers of arbitrary and discriminatory application.” [Citation.]’ [Citation.] In
deciding the adequacy of any notice afforded those bound by a legal restriction, we are
guided by the principles that ‘abstract legal commands must be applied in a specific
context,’ and that, although not admitting of ‘mathematical certainty,’ the language used
must have ‘ “reasonable specificity.” ’ ” (Sheena K., supra, 40 Cal.4th at p. 890, italics
in original; see also People v. Moore (2012) 211 Cal.App.4th 1179, 1184 (Moore) [“ ‘A
probation condition which . . . forbids . . . the doing of an act in terms so vague that
persons of common intelligence must necessarily guess at its meaning and differ as to its
application, violates due process’ ”].)


                                              4
       Conditions determined to be unconstitutionally vague include those that restrict
otherwise lawful activity by broadly prohibiting “association with certain categories of
persons, presence in certain types of areas, or possession [or use] of items that are not
easily amenable to precise definition.” (Moore, supra, 211 Cal.App.4th at p. 1185.) The
concern with broadly prohibiting probationers from otherwise lawful conduct involving
these categories is that the prohibitions may fail to give adequate notice of what
probationers are supposed to avoid doing.
       Under the category of prohibiting associations with certain groups of people,
conditions have been held to be vague when they prohibit probationers from associating
with people disapproved of by probation officers or parents (Sheena K., supra, 40 Cal.4th
at p. 892; In re Victor L. (2010) 182 Cal.App.4th 902, 911 (Victor L.)), gang members
(People v. Leon (2010) 181 Cal.App.4th 943, 949-952 (Leon); In re H.C. (2009)
175 Cal.App.4th 1067, 1071-1072; In re Justin S. (2001) 93 Cal.App.4th 811, 816
(Justin S.); Lopez, supra, 66 Cal.App.4th at pp. 628-629), felons, ex-felons, and drug
sellers and users (People v. Garcia (1993) 19 Cal.App.4th 97, 100-102 (Garcia)), or
minors (People v. Moses (2011) 199 Cal.App.4th 374, 377 (Moses)).
       Under the category of prohibiting presence in certain locations, conditions have
been held to be vague when they prohibit probationers from being in places where there
are firearms or dangerous or deadly weapons (Victor L., supra, 182 Cal.App.4th at
pp. 911-913), where sexually explicit materials are sold (Moses, supra, 199 Cal.App.4th
at p. 377), where gang-related activity occurs (Leon, supra, 181 Cal.App.4th at pp. 949-
952), or where alcohol is the chief item of sale (People v. Patel (2011) 196 Cal.App.4th
956, 961 (Patel).
       And under the category of prohibiting the use or possession of certain items,
conditions have been held to be vague when they prohibit probationers from having gang
clothing or paraphernalia (Leon, supra, 181 Cal.App.4th at pp. 949-952; Lopez, supra,
66 Cal.App.4th at pp. 628-629), firearms and ammunition (People v. Freitas (2009)
179 Cal.App.4th 747, 751 (Freitas)), sexually explicit materials (Moses, supra,
199 Cal.App.4th at p. 377), or alcohol (Patel, supra, 196 Cal.App.4th at p. 961).


                                              5
       Appellate courts have cured unconstitutionally vague category conditions by
incorporating a requirement that the probationer know that a particular association, place,
or item falls within the prohibited category. (See, e.g., Sheena K., supra, 40 Cal.4th at
pp. 878, 892 [condition prohibiting defendant from associating with anyone
“ ‘disapproved of by probation’ ” modified to require that “defendant have knowledge of
who was disapproved of by her probation officer”]); Justin S., supra, 93 Cal.App.4th at
p. 816 [condition barring gang associations modified to forbid association “ ‘with any
person known to [the defendant] to be a gang member’ ”]; Lopez, supra, 66 Cal.App.4th
at p. 624, fn. 5 [similar condition modified to forbid associations “with any person known
to [the] defendant to be a gang member”]; Garcia, supra, 19 Cal.App.4th at p. 103
[condition barring association with drug users or sellers modified to forbid association
with “persons [the defendant] knows to be users or sellers of [drugs]”].)
       Incorporating this type of knowledge requirement solves the vagueness problem
because it narrows the prohibited category in a way that is understandable and
meaningful. A condition banning association with all gang members, for example, is
vague because probationers may come into contact with people who, unbeknownst to
them, belong to a gang. (Lopez, supra, 66 Cal.App.4th at p. 628.) Such a condition
therefore fails to inform probationers in a meaningful way of whom they need to avoid.
(See Justin S., supra, 93 Cal.App.4th at p. 816 [condition “[p]rohibiting association with
gang members without restricting the prohibition to known gang members is ‘ “a classic
case of vagueness” ’ ”], italics in original.) Modifying such a condition to require
probationers to know that the person they are associating with is a gang member informs
the probationers that prescience is not required and that they may have everyday
interactions with people whom they have no reason to believe are in a gang.
       Appellate courts have usually modified vague category conditions on a case-by-
case basis to incorporate a knowledge requirement into the specific condition being
challenged. But our colleagues in the Third District have taken a different approach.
Frustrated with the “dismaying regularity” of having to “revisit the issue in orders of
probation,” they have incorporated, by operation of law, a blanket knowledge


                                             6
requirement into all category conditions. (Patel, supra, 196 Cal.App.4th at p. 960 [“We
construe every probation condition proscribing a probationer’s presence, possession,
association, or similar action to require the action be undertaken knowingly”].) We are
sympathetic to the Third District’s frustration, but we join the other courts that have
declined to follow its approach. (People v. Pirali, supra, 217 Cal.App.4th at p. 1351;
Moses, supra, 199 Cal.App.4th at pp. 380-381; Garcia, supra, 19 Cal.App.4th at pp. 102-
103.) In our view, the Third District’s approach fails to solve the vagueness problem
fully because it neither gives “adequate notice to those [probationers] who must observe
[the conditions’] strictures” nor sufficiently protects against “the attendant dangers of
arbitrary and discriminatory application.” (Sheena K., supra, 40 Cal.4th at p. 890.)
Probationers and probation officers cannot be expected to know, understand, and adhere
to implied terms that, even if binding on them as a matter of law, are neither expressed by
the sentencing court nor set forth in the written probation conditions. We believe that
explicitly modifying vague conditions better ensures due process by informing “the
probationer . . . in advance whether his [or her] conduct comports with or violates a
condition of probation.” (Victor L., supra, 182 Cal.App.4th at p. 913, italics in original.)
       This is not to say, however, that every category condition is vague just because it
does not explicitly require a probationer to know that the association, place, or item is
within the prohibited category. In general, a probation condition is not unconstitutionally
vague when it spells out with “ ‘ “reasonable specificity” ’ ” (Sheena K., supra,
40 Cal.4th at p. 890) what is prohibited in such a way that persons of common
intelligence need not “guess at its meaning and differ as to its application.” (Moore,
supra, 211 Cal.App.4th at p. 1184.) Yet even when perfectly clear, category conditions
have sometimes been needlessly modified. For example, after stating that “it is
unnecessary to specify that [a] defendant must know a gun is a gun,” the court in Freitas
nonetheless modified the probation condition to specify that the defendant “must not
knowingly own, possess or have custody or control of any firearms or ammunition.”
(Freitas, supra, 179 Cal.App.4th at pp. 752-753, italics added.) Similarly, the court in
Patel, supra, 196 Cal.App.4th 956 modified a condition to specify that the probationer


                                              7
not “ ‘knowingly’ ” drink “ ‘alcoholic beverage[s]’ ” or “ ‘possess alcohol’ ” even
though, in our view, people know that alcohol is alcohol. (Id. at p. 961.) Prohibiting
probationers from possessing guns or drinking alcohol is simply not nebulous, and it is
unlike prohibiting them from activity involving an ambiguous category of associations,
places, or items, such as associating with a gang member (whether known or unknown).
In our view, there is no need to explicitly require a probationer to know that something
falls within a prohibited category when the category is essentially clear.
        B.     Modifying Category Conditions to Include a Mens-rea Requirement
               Imprecisely Addresses Vagueness Problems and Is Unnecessary.
        Having concluded that vague category conditions can be made sufficiently precise
with a modification requiring the probationer to know that the association, place, or item
falls within the category, and having concluded that such a modification is properly made
on a case-by-case basis, we turn to discuss the relationship between these modifications
and the mens rea required to sustain a probation violation. We do so because Hall’s
proposal to modify the conditions at issue here conflates the knowledge requirement used
to make a vague category more precise with mens-rea principles.
        Mens rea is “the state of mind that the prosecution, to secure a conviction, must
prove that a defendant had when committing a crime.” (Garner, Dict. of Modern Legal
Usage (3d ed. 2011) p. 572.) “ ‘[T]he existence of a mens rea is the rule of, rather than
the exception to, the principles of Anglo-American criminal jurisprudence.’ ” (People v.
Simon (1995) 9 Cal.4th 493, 519.) Thus, with the exception of certain public-welfare
offenses (see id.), “for a criminal conviction, the prosecution [must] prove some form of
guilty intent, knowledge, or criminal negligence.” (In re Jorge M. (2000) 23 Cal.4th 866,
872.)
        “A court may not revoke probation unless the evidence supports ‘a conclusion
[that] the probationer’s conduct constituted a willful violation of the terms and conditions
of probation.’ [Citation.]” (People v. Cervantes (2009) 175 Cal.App.4th 291, 295.)
Thus, willfulness is the mens rea that is implicitly required for a probation violation.
(Ibid.) “The terms ‘willful’ or ‘willfully’ . . . imply ‘simply a purpose or willingness to


                                              8
commit the act . . .,’ without regard to motive, intent to injure, or knowledge of the act’s
prohibited character. [Citation.] . . . Stated another way, the term ‘willful’ requires only
that the prohibited act occur intentionally.” (In re Jerry R. (1994) 29 Cal.App.4th 1432,
1438; see also Pen. Code, § 7, par. 1.) The term also imports a requirement that “the
person knows what he is doing.” (In re Trombley (1948) 31 Cal.2d 801, 807; People v.
Honig (1996) 48 Cal.App.4th 289, 334-335.) Violations due to circumstances beyond the
probationer’s control are not willful. (Cervantes, at p. 295 [deported probationer did not
willfully fail to attend hearing]; People v. Zaring (1992) 8 Cal.App.4th 362, 379 [no
willful violation where probationer’s tardy appearance due to unforeseen circumstances
and not due to “irresponsibility, contumacious behavior or disrespect for the orders and
expectations of the court”].)
       Failing to distinguish between the reasons for using a knowledge requirement to
modify a vague category condition and mens-rea principles has led some appellate courts
to modify conditions imprecisely or unnecessarily. To begin with, vague category
conditions are sometimes modified imprecisely by requiring the probationer to not
knowingly engage in the prohibited conduct instead of requiring the probationer to know
the association, place, or item is in the prohibited category.4 The former modification is
less precise because “knowingly” acts as an adverb modifying the proscribed activity
(such as associating, being present, using, or possessing), which is not the vague part of
the condition. The latter modification is more precise because the probationer’s
knowledge acts as an adjective modifying the category, which is the vague part of the
condition. If reasonable probationers can be confused about what falls within a
prohibited category, telling them that they cannot knowingly engage in conduct related to
that category may still not explain clearly what it is they are supposed to avoid doing.

4
        See, e.g., Patel, supra, 196 Cal.App.4th at p. 959 (modifying condition prohibiting
defendant from “drinking alcohol, possessing it, or being in any place where it is the
chief item of sale” to include a qualification that defendant must “commit the proscribed
conduct knowingly”); Freitas, supra, 179 Cal.App.4th at pp. 751-753 (condition
modified to require defendant not to “ ‘knowingly own, possess or have custody or
control of any firearms or ammunition’ ”).


                                              9
       Our state Supreme Court employed the more precise approach—requiring the
probationer to know that the association, place, or item is in the prohibited category—in
Sheena K., supra, 40 Cal.4th 875. There, after determining that a condition that the
defendant “ ‘not associate with anyone disapproved of by probation’ ” was
unconstitutionally vague, the court affirmed the modification of the condition to require
that the “defendant have knowledge of who was disapproved of by her probation officer.”
(Id. at pp. 878, 892.) Another example of applying this approach can be seen in Leon,
supra, 181 Cal.App.4th 943, where the Court of Appeal cured a vague probation
condition that instructed the probationer “ ‘not to frequent any areas of gang-related
activity’ ” by modifying it to require the probationer “ ‘not to visit or remain in any
specific location which you know to be or which the probation officer informs you is an
area of criminal-street-gang-related activity.’ ” (Id. at p. 952.) By requiring that the
probationer know a location was in the prohibited category instead of that he “knowingly
visit or remain” in a prohibited location, the modification cured the condition’s vagueness
by giving clearer notice of the places the probationer needed to avoid.
       Finally, sentencing courts frequently identify a mens-rea requirement when they
impose probation conditions, as the trial court did here by warning Hall against “[a]ny
willful violation of [his] probation,” and it is perfectly appropriate for them to do so. But,
contrary to Hall’s argument, there is nothing that requires sentencing courts to include, or
appellate courts to incorporate, a requirement that the probationer “knowingly” violate a
condition in order to protect against enforcement of unwitting violations. Our state
Supreme Court has never held that any mens-rea requirement must be explicitly stated in
probation conditions and has in fact suggested the opposite. In a case involving whether
a probationer had violated probation by violating a criminal statute, the court stated:
“That the statute contains no reference to knowledge or other language of mens rea is not
itself dispositive. As we recently explained, the requirement that, for a criminal
conviction, the prosecution prove some form of guilty intent, knowledge, or criminal
negligence is of such long standing and so fundamental to our criminal law that penal
statutes will often be construed to contain such an element despite their failure expressly


                                             10
to state it. . . . ‘ “ ‘ “So basic is this [mens rea] requirement that it is an invariable
element of every crime unless excluded expressly or by necessary implication.” ’ ” ’ ”
(In re Jorge M., supra, 23 Cal.4th at p. 872.) We see no reason why probation conditions
would need to articulate mens-rea requirements expressly when criminal statutes need
not.
       In short, we think the best approach is for appellate courts to incorporate an
express knowledge requirement into category conditions only when necessary to cure a
truly vague category, and then to do so by incorporating a requirement that the
probationer know the association, place, or item falls within the prohibited category.
       C.      The Probation Conditions at Issue Are Not Unconstitutionally Vague.
       With these principles and distinctions in mind, we turn to whether the two
conditions Hall challenges are unconstitutionally vague.5 In considering the claim, we
are mindful that whether a probation condition is unconstitutionally vague is a question
of law reviewed de novo. (In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143; In re J.H.
(2007) 158 Cal.App.4th 174, 183.)
       The first challenged condition tells Hall that he cannot “own, possess or have in
[his] custody or control any handgun, rifle, shotgun or any firearm whatsoever or any
weapon that can be concealed on [his] person . . . .” The second tells him he “[can]not
use or possess or have [in his] custody or control any illegal drugs, narcotics, narcotics




5
       Although Hall failed to object to the conditions on vagueness grounds at
sentencing, he may nevertheless pursue this claim on appeal because it presents a
“ ‘ “pure question[] of law that can be resolved without reference to the particular
sentencing record developed in the trial court.” ’ ” (Sheena K., supra, 40 Cal.4th at
p. 889.)


                                                11
paraphernalia without a prescription.”6 In our view, these prohibitions are not vague
because they do not forbid conduct “in terms so vague that persons of common
intelligence must necessarily guess at [their] meaning and differ as to [their] application.”
(Moore, supra, 211 Cal.App.4th at p. 1184.) Because they are not vague, these
conditions require no modification and certainly not the one proposed by Hall.
       We start with the weapons condition. Moore concerned a nearly identical
condition that provided, “ ‘Do not own, use, or possess any dangerous or deadly
weapons, including firearms, knives, and other concealable weapons.’ ” (Moore, supra,
211 Cal.App.4th at p. 1183.) We agree with Moore that such a condition is “sufficiently
precise” for the probationer to know what is required and “ ‘for the court to determine
whether the condition has been violated.’ ” (Sheena K., supra, 40 Cal.4th at p. 890.)
       Turning to the drug condition, we conclude that it is also sufficiently precise. We
think that people of common intelligence can understand this proscription without
guessing at its meaning. After all, what is required is “ ‘ “reasonable specificity,” ’ ” not
perfect specificity. (Sheena K., supra, 40 Cal.4th at p. 890, italics in original.)
       The only arguably vague portion of the drug condition is its directive that Hall not
use or possess “narcotics, narcotics paraphernalia without a prescription.” But even
accepting for the sake of argument that the phrase is inexact, we cannot conclude that it is
unconstitutionally vague. In Village of Hoffman Estates v. Flipside, Hoffman Estates
(1982) 455 U.S. 489, the United States Supreme Court provided us with useful guidance.

6
        Both conditions prohibit illegal activity: it is a crime for convicted felons to own
or possess firearms (Pen. Code, § 29800), and it is a crime under various statutes for
anyone to possess or use illegal drugs, narcotics, or drug paraphernalia. Vagueness
concerns are often alleviated when probation conditions restrict unlawful activity. (See,
e.g., People v. Rodriguez (2013) 222 Cal.App.4th 578, 582, 592-594 [knowledge that
substances are “controlled substances” implicit in condition, based on statutes
criminalizing such substances’ possession, transportation, or use, although portion of
condition referring to “intoxicants” modified to include “express knowledge
requirement” because that category “susceptible of different interpretations” and not
“regulated by statute”]; Moore, supra, 211 Cal.App.4th at p. 1186 [reference to
“ ‘dangerous or deadly weapon’ ” not unconstitutionally vague based on legal definitions
of that phrase].)


                                              12
In that case, an owner of a shop brought a facial-vagueness challenge to a city’s
ordinance banning the sale of drug paraphernalia. In rejecting the challenge, the court
explained that the degree of vagueness tolerated by the federal Constitution depends in
part on the nature of the directive and whether it threatens to interfere with speech. (Id. at
pp. 498-499.) Here, the nature of the directive is not a generally applicable enactment but
is instead a probation condition that applies only to one person. (See id. at p. 495 [a party
“who engages in some conduct that is clearly proscribed cannot complain of the
vagueness of the law as applied to the conduct of others”]; see also Bamboo Brothers v.
Carpenter (1982) 133 Cal.App.3d 116, 126 [considering nature of enactment in
upholding anti-drug paraphernalia ordinance].) Furthermore, the condition does not
restrict any activities protected by the First Amendment. In our view, a person of
common intelligence in Hall’s position—i.e., someone who has been convicted of
possessing cocaine base for sale—would understand what was meant when told not to
use or possess “narcotics, narcotics paraphernalia without a prescription” while on
probation.
       Hall insists that the word “knowingly” must be incorporated into the conditions
because without it he could be found to violate probation by unwittingly doing something
prohibited. He argues that without such a modification he could be found to have
violated the weapons condition if he carried a backpack or borrowed a jacket that,
unbeknownst to him, contained a weapon. Similarly, he argues he could be found to have
violated the drug condition if he “willfully” drove a car but did not know someone had
placed illegal drugs inside it or if he “willfully” ate a brownie without knowing it was
laced with marijuana.
       Hall’s concerns are misplaced and arise out of his misunderstanding of the
distinctions between mens rea and the rationale for modifying vague category conditions.
The implied mens rea of willfulness must be established to find a probation violation, and
this protects Hall from being punished for an unwitting failure to comply with a
condition. If he borrows a jacket but does not know it contains a weapon or eats a
brownie but does not know it contains marijuana, he will lack the necessary mens rea to


                                             13
be found in violation of his probation. As Moore explained, in the unlikely event
probationers find themselves in “unknowing and inadvertent possession” of a weapon or
unwittingly using a drug, their “lack of knowledge would prevent a court from finding
[them] in violation of probation.” (Moore, supra, 211 Cal.App.4th at pp. 1186-1187.) In
short, the weapons and drug conditions are sufficiently precise, and they do not need to
be modified in the manner Hall proposes because the mens rea generally applicable to
probation conditions precludes the finding of unwitting violations.
       In closing, we summarize our conclusions. First, probation conditions that
prohibit conduct related to categories of associations, places, or items may be, but are not
necessarily, unconstitutionally vague. Second, when such conditions are vague, they can
often be made sufficiently clear by incorporating a qualification requiring the probationer
to know that the association, place, or item is within the prohibited category. And third,
modifying vague category conditions to incorporate a requirement that the probationer
must knowingly violate the condition is imprecise and unnecessary to protect against
unwitting violations.
                                       DISPOSITION
       The minute order of the sentencing hearing is ordered modified to conform to the
trial court’s oral pronouncement of the weapons and drug conditions. The weapons
condition shall read, “You may not own, possess or have in your custody or control any
handgun, rifle, shotgun or any firearm whatsoever or any weapon that can be concealed
on your person.” The drug condition shall read, “You shall not use or possess or have in
your custody or control any illegal drugs, narcotics, narcotics paraphernalia without a
prescription.” In all other respects, the judgment is affirmed.




                                             14
                                 _________________________
                                 Humes, P.J.


We concur:


_________________________
Margulies, J.


_________________________
Dondero, J.




People v. Hall (A141278)




                            15
Trial Court:              Contra Costa County Superior Court

Trial Judge:              Honorable Leslie G. Landau

Counsel for Appellant:    Patrick McKenna, under appointment by the First
                          District Appellate Project

Counsel for Respondent:   Kamala D. Harris, Attorney General, Gerald A. Engler,
                          Chief Assistant Attorney General, René A. Chacón,
                          Supervising Deputy Attorney General, Nanette
                          Winaker, Deputy Attorney General




                                   16